FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                          LISA M. WEST
  J. WADE BIRDWELL                                  TEL: (817) 884-1900
  DABNEY BASSEL                                                                          GENERAL COUNSEL
  DANA WOMACK                                      FAX: (817) 884-1932                    CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                    www.txcourts.gov/2ndcoa



                                                 June 23, 2021

    Hon. Brody Young Shanklin                                 Hon. David L. Evans
    Judge, 211th District Court                               Regional Presiding Judge
    Denton County Courts Bldg.                                Tom Vandergriff Civil Courts Building
    1450 E. McKinney St., Ste. 2325                           100 N. Calhoun, 4th Floor
    Denton, TX 76209                                          Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Denton County                    Andrea Simmons
    P.O. Box 2146                                             Asst. Criminal District Attorney
    Denton, TX 76202-2146                                     1450 E. McKinney, Ste. 3100
    * DELIVERED VIA E-MAIL *                                  Denton, TX 76202
                                                              * DELIVERED VIA E-MAIL *
    Kristin R. Brown
    The Law Office of Kristin R. Brown,
    PLLC
    17304 Preston Rd Ste 1250
    Dallas, TX 75252-4632
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-19-00366-CR, 02-19-00367-CR
                     Trial Court Case Number:         F17-2556-211, F19-1660-211

    Style:           David Larson, Jr.
                     v.
                     The State of Texas

          Today the Second Court of Appeals corrected a page in the opinion issued on
    June 17, 2021 in the above-referenced cause.
                                                                            FILE COPY

02-19-00366-CR
June 23, 2021
Page 2


       Page 4 is to be substituted for the original page 4 of the opinion in the above
referenced cause. The page contains no substantive changes affecting the result of the
opinion.

      The opinion with the corrected page can be viewed on our Court’s webpage at:
http://www.txcourts.gov/2ndcoa.

                                              Respectfully yours,

                                              DEBRA SPISAK, CLERK